RESCRIPT
CARPENTER, J.
The above entitled action was .brought by Daniel Prue against the Goodrich Oil Company to recover the value of certain furniture alleged by said Prue to have been burned by a fire caused through the carelessness and neglect of the defendant oil company. The case was tried on the 10th of February, 1927, before a jury, and at said trial the jury returned a verdict for the plaintiff in the sum of $674.80. Thereupon, within due time, a motion fo.r a new trial was filed. The motion alleged four grounds:
• First: Because the verdict was against the evidence and the weight therof.
Second: Because the verdict was against the law and the evidence and the weight thereof.
Third: That the damages awarded by the jury were excessive.
Fourth: Because the- verdict does not do justice between the parties.
Said motion was argued before this . Court on the 30th of April, 1927.
It appeared at the trial that the plaintiff lived in Pawtucket and that near his home an oil tank was placed in the ground by the defendant oil *180company to supply oil to an oil heater in an adjoining- house; that the defendant filled the tank just preceding the fire in question and left the top of the tank off; that the inlet pipe, which was supposed to he closed by the cover, was a few; inches below the level of the ground; that a large rain storm occurred and the water ran into the oil tank. Thereupon, there was trouble with the oil heater and the defendant company was notified of the trouble. The defendant’s agents went to look at the heater and tank and discovered that water had flowed into the tank. They then pumped out from the tank what the defendant’s agents testified to was water. The liquid was pumped to the surface of the ground near the plaintiff’s home. Three or four days afterwards a pile of paper was brought out of an adjoining house and placed upon the ground and burned. The evidence on the part of the plaintiff showed that the oil ignited and caused a fire which communicated with the house in which the plaintiff lived, and his furniture was burned. A fireman testified that when he arrived at the scene the whole surface of the ground was afire.
For Plaintiff: James E. Brennan.
For Defendant: Henry M. Boss, Jr.
The defendant set up two defences. Its first defence was that the liquid that was pumped out of the tank was water and not oil, and its second defence was that if it was oil, it would not burn.
It seems to this Court that the jury was fully justified in returning a verdict for the plaintiff, as it was evident that oil must have been pumped out of the tank and that the oil that was pumped out ignited and caused a larg-e, hot fire. As to the damages, the Court feels that the jury were justified in returning the amount they did. The Court also feels that substantial justice has been done and hereby approves the verdict.
Motion for new trial denied.